                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


TTAC Publishing, LLC,                          )
                                               )
     Plaintiff,                                )       Civil Action File No.
                                               )       3:20-cv-00696
v.                                             )
                                               )
TATC Publishing, LLC; DEC Goldman,             )       Judge Richardson
Inc.; Jonathan Hunsaker; Jeff Hays; Manny      )       Magistrate Judge Frensley
Goldman; and Patrick Gentempo,                 )
                                               )
      Defendants.                              )



      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND
                     MEMORANDA IN SUPPORT THEREOF


          COMES NOW, TTAC Publishing, LLC (“TTAC” or “Plaintiff”), Plaintiff in the above-

styled action, and hereby files its collective Response and Memorandum in Opposition to (1)

TATC Publishing, LLC (“Defendant TATC”), Jeff Hays (“Defendant Hays”), and Patrick

Gentempo’s (“Defendant Gentempo”) Motion to Dismiss for lack of personal jurisdiction,

improper venue, and for failure to state a claim upon which relief can be granted [Doc. 55]; (2)

Defendant Jonathan Hunsaker’s (“Defendant Hunsaker”) Motion to Dismiss for lack of personal

jurisdiction and improper venue [Doc. 61]; and (3) Defendants Manny Goldman (“Defendant

Manny Goldman”) and DEC Goldman, Inc.’s (“Defendant DEC Goldman”) Motion to Dismiss

for lack of personal jurisdiction, improper venue, and failure to state a claim upon which relief

can be granted [Doc. 65] (collectively the “Motions to Dismiss”). In support of its Opposition,

TTAC states as follows:




     Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 1 of 17 PageID #: 533
                                      INTRODUCTION

       Plaintiff filed this action against Defendants alleging trademark infringement arising

under the Lanham Act, as amended 15 U.S.C. §§ 1114(1) and 1125(a); Tennessee Trademark

Infringement, Tenn. Code Ann. § 47-25-512; Common Law Tennessee Unfair Competition;

Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101, et seq.; and a claim for Civil

Conspiracy. In response, the individual Defendants have filed separate Motions to Dismiss,

which contain similar arguments. Collectively, Defendants’ Motions advance three grounds for

dismissal of Plaintiff’s claims: (1) lack of personal jurisdiction over Defendants; (2) improper

venue; and (3) failure to state a claim upon which relief can be granted. However, because the

allegations contained within Plaintiff’s Verified First Amended Complaint (“Complaint”)

establish a prima facie case for personal jurisdiction, venue, and each of Plaintiff’s claims,

Defendants’ Motions should be denied.

                                RELEVANT ALLEGATIONS

       Plaintiff is an industry leader specializing in the creation and marketing of information

relating to cancer, cancer prevention, and cancer treatment. [Doc. 48 at ¶ 22]. Plaintiff has

conducted its operations out of its headquarters in Portland, Tennessee since 2015. [Doc. 48 at

¶ 1]. A large part of Plaintiff’s success is due to its creation and development of docuseries

addressing cancer and its prevention and treatment—particularly its docuseries, “The Truth

About Cancer.” [Doc. 48 at ¶¶ 22, 48]. Since 2014, Plaintiff has secured over $25 million in

customer transactions, and it has established an impeccable reputation and significant goodwill

through the promotion and use of its registered trademark and logo mark. [Doc. 48 at ¶ 40, 41].

But Plaintiff’s success and brand recognition led to two former long-time business associates

seeking overnight success by using their insider knowledge of Plaintiff’s business to infringe on



                                               2

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 2 of 17 PageID #: 534
Plaintiff’s intellectual property so that they could improperly trade off Plaintiff’s reputation and

goodwill. Indeed, this trademark infringement case arises out of a civil conspiracy between

individual defendants Hunsaker, Goldman, Hays, and Gentempo to form a company—Defendant

TATC—with the purpose of selling copycat products by infringing on Plaintiff’s trademark and

logo and making representations that were designed to confuse the public as to TATC’s

affiliation with Plaintiff. [Doc. 48 at ¶¶ 9, 14, 33-51].

       Individual defendants Hunsaker—Plaintiff’s former member and Chief Marketing Officer

from 2014 to 2018—and Goldman—Plaintiff’s former Director of Traffic from 2015 to 2018—

gained insider information about Plaintiff’s business strategies, marketing strategies, products

and customers through their years of work for Plaintiff. [Doc. 48 at ¶¶ 29,30, 36-41]. Indeed, as

two of Plaintiff’s key personnel and as integral parts of Plaintiff’s marketing campaigns from

2015 to 2018, Hunsaker and Goldman were aware that Plaintiff spent years developing a brand

and reputation through its extensive use, promotion, and marketing of its trademark and logo.

[Doc. 48 at ¶¶ 29, 30, 32, 36-41]. They were also well aware that Plaintiff’s efforts resulted in

developing a business that was highly profitable. [Doc. 48 at ¶ 40].

       Immediately after their business relationships with Plaintiff were severed, Hunsaker and

Goldman conspired with Hays and Gentempo (1) to create a company with a name that was

confusingly similar to Plaintiff’s (TATC Publishing, LLC v. TTAC Publishing, LLC); (2) to use

the company to create and market the same types of products as Plaintiff’s products; (3) to

market those products to the same target consumers using the same marketing strategies and

channels; and (4) to trade off Plaintiff’s reputation and goodwill by adopting and utilizing an

infringing mark and logo and by specifically referencing Plaintiff in their marketing campaigns

to confuse the public into believing that their products were created by, endorsed by, or



                                                  3

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 3 of 17 PageID #: 535
otherwise affiliated with Plaintiff. [Doc. 48 at ¶¶ 12-18, 33-51]. The product of the individual’s

conspiracy was Defendant TATC, which the individual conspirators used to accomplish their

tortious goals.1 [Id.].

        Defendants’ tortious conduct was specifically intended to profit at Plaintiff’s expense.

[Id.]. And after a cursory comparison of TATC’s infringing mark and logo and Plaintiff’s

protected mark and logo, there is little doubt that the infringement was designed to confuse

consumers and harm Plaintiff here in Tennessee:




And they succeeded. [Doc. 48 at ¶¶ 52-94].

        Because Defendants operate in the same industry as Plaintiff and use the same business

model and marketing strategies—including marketing their products to TTAC’s current and

potential customers using websites and social media to solicit sales from and deliver products to

consumers throughout the nation—Plaintiff reasonably alleged that Defendants, through TATC,

do business in Tennessee by:

        (1) selling and providing goods and services to and within this State, District, and
        Division; (2) advertising goods and services within this State, District, and
        Division; (3) soliciting business and investment within this State, District, and
        Division; and (4) deriving revenue from the sale of TATC offerings and provision
        of services within this State, District, and Division, without the consent or license
        from TTAC.




1
 Rather than being a named member of TATC, Defendant Goldman created—and is the sole
member of—Defendant DEC Goldman, Inc., which is a member of TATC. [Doc. 48 at ¶ 16-17;
Doc. 47-2 at ¶ 16-17].

                                                 4

    Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 4 of 17 PageID #: 536
[Doc. 48 at ¶ 12]. Tellingly, Defendants could have presented affidavits challenging these

factual allegations, but they did not.2 Instead, Defendants challenged only whether the factual

allegations in Plaintiff’s Complaint—taken as true—set forth a prima facie case for jurisdiction,

venue, and the asserted claims. They do, and Defendants’ Motions should be denied.

                     ARGUMENT AND CITATION TO AUTHORITY

A.      LEGAL STANDARDS

        1.     Rule 12(b)(2)

        In considering a Motion to Dismiss for lack of personal jurisdiction, the Court has the

discretion to “(1) rule on the motion on the basis of the affidavits and materials submitted by the

parties, (2) permit discovery in aid of the motion, or (3) conduct an evidentiary hearing on the

merits of the motion.” Willock v. Hilton Domestic Operating Co., Inc., 3:20-CV-00042, 2020

WL 4207651, at *2 (M.D. Tenn. July 22, 2020) (citing Dean v. Motel 6 Operating L.P., 134 F.3d

1269, 1272 (6th Cir. 1998)). “It is in the court's discretion, based on the circumstances of the

case, which path to choose.” Id. Here, Defendants have challenged only whether Plaintiff has

established a prima facie case for personal jurisdiction. In determining whether Plaintiff has met

its “relatively slight” burden, the Court must construe the facts presented in the light most

favorable to Plaintiff. Willock, 2020 WL 4207651, at *2 (citing Estate of Thomson ex rel. Estate

of Rakestraw v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 360–61 (6th Cir. 2008)).




2
  Because TATC was formed specifically to produce and market products using the infringing
mark and logo, Defendants’ business in Tennessee gives rise to Plaintiff’s claims. And although
Defendants did not request discovery or an evidentiary hearing, Plaintiff is confident—and
Defendants’ failure to challenge the verified allegations in the Complaint through affidavits
strongly suggests—that discovery would produce evidence supporting all of the Complaint’s
facts setting forth a prima facie case for jurisdiction and venue in this Court.

                                                5

     Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 5 of 17 PageID #: 537
        2.     Rule 12(b)(3)

        On a motion to dismiss for improper venue, the plaintiff bears the burden of “proving that

venue is proper. The Court may examine facts outside the complaint but must draw all

reasonable inferences and resolve factual conflicts in favor of the plaintiff.” Gone To The Beach,

LLC v. Choicepoint Services, Inc., 434 F. Supp. 2d 534, 536–37 (W.D. Tenn. 2006) (quotation

marks and citation omitted). “[W]hether to dismiss or transfer is within the district court's sound

discretion....” First of Mich. Corp. v. Bramlet, 141 F.3d 260, 262 (6th Cir.1998).

        3.     Rule 12(b)(6)

        In considering a motion to dismiss for failure to state a claim, the Court must “construe

the complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw

all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). Federal Rule of Civil Procedure 8(a)(2) requires only that a plaintiff provide “a short

and plain statement of the claim showing that the pleader is entitled to relief.” “The court must

determine only whether ‘the claimant is entitled to offer evidence to support the claims,’ not

whether the plaintiff can ultimately prove the facts alleged.” Willock, 2020 WL 4207651, at *2

(citation omitted). Plaintiff’s allegations must contain “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009).

B.      THE COURT HAS SPECIFIC PERSONAL JURISDICTION OVER EACH
        DEFENDANT. 3

        “When a defendant files a motion to dismiss based on lack of personal jurisdiction, the

burden is on the plaintiff to show that the court has personal jurisdiction.” Estate of Thomson v.

3
 As stated in Movants’ briefs, there are two types of personal jurisdiction—general and specific.
TTAC concedes that no general personal jurisdiction exists over any Defendant. Accordingly,
TTAC addresses only specific personal jurisdiction.

                                                 6

     Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 6 of 17 PageID #: 538
Toyota Motor Corp. Worldwide, 545 F.3d 357, 360 (6th Cir. 2008). The plaintiff need only

make a prima facie showing of personal jurisdiction, and once he has done so, “the defendant

cannot contest jurisdiction on the basis of a ‘written submission[ ]’ such as an affidavit. The

defendant, rather, must either request an evidentiary hearing or restrict his argument to

challenging the adequacy of the prima facie case as set forth in the complaint and any supporting

materials.” Willock, 2020 WL 4207651, at * 3 (citing Malone v. Stanley Black & Decker, Inc.,

965 F.3d 499, 505 (6th Cir. 2020)).4 “The court must accept the facts alleged[.]” Id.

        The 6th Circuit conducts a three-part test in evaluating whether specific personal

jurisdiction exists:

        (1) The defendant must purposefully avail himself of the privilege of acting in the
        forum state or causing a consequence in the forum state;

        (2) The cause of action must arise from the defendant's activities in or contacts
        with the forum state; and

        (3) The acts of the defendant or consequences caused by the defendant must have
        a substantial enough connection with the forum state to make the exercise of
        personal jurisdiction reasonable.

Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, 381 (6th Cir. 1968). Here, the

allegations in Plaintiff’s Complaint establish a prima facie case showing these requirements are

met.


4
  Here, Plaintiff’s Complaint makes more than just threadbare allegations—it is verified. The
only Defendant that submitted an affidavit or any other evidence in support of his motion was
Manny Goldman. [Doc. 66 (citing to Doc. 47-2)]. The 6th Circuit has held that if the Court
chooses to decide a motion to dismiss under FCRP 12(b)(2) based only on whether the
Complaint sets out a prima facie case for jurisdiction, it is improper to consider any affidavit
submitted with the defendant’s motion. Malone, 965 F.3d at 505-506. Although the Court has
the discretion to permit discovery and to hold an evidentiary hearing, no Defendant requested an
evidentiary hearing but instead they chose to challenge only the Complaint’s prima facie case for
jurisdiction. And while Defendants’ purport to “reserve the right to submit affidavits and request
an evidentiary hearing in the future[,]” [Doc. 56 n. 1], Plaintiff submits that Defendants’
purported reservation is an impermissible attempt to have two bites at the same apple.

                                                7

    Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 7 of 17 PageID #: 539
       1.      Defendants Have Purposefully Availed Themselves of this Court’s
               Jurisdiction by Acting with the Specific Intent to Cause Harm to Plaintiff in
               Tennessee and by Doing Business in Tennessee.

       Purposeful availment is “something akin to a deliberate undertaking to do or cause an act

or thing to be done in the forum state or conduct which can be properly regarded as a prime

generating cause of the effects resulting in the forum state, something more than a passive

availment of the forum state's opportunities.” Bridgeport Music, Inc. v. Still N The Water Pub.,

327 F.3d 472, 478 (6th Cir. 2003). “Put another way, ‘the question is whether a defendant has

followed a course of conduct directed at the society or economy within the jurisdiction of a given

sovereign.’” Willock, 2020 WL 4207651, at *5 (quoting J. McIntyre Mach. v. Nicastro, 564 U.S.

873, 884 (2011)).

       Defendants uniformly argue that Plaintiff fails to allege any conduct in Tennessee that

would satisfy the purposeful availment prong and that “plaintiff cannot be the only link between

the defendant and the forum.” Walden v. Fiore, 571 U.S. 277, 286 (2014). That is not the case.

Plaintiff alleges that the individual Defendants conspired to use Hunsaker and Goldman’s inside

knowledge of Plaintiff’s business and marketing strategies to harm Plaintiff in Tennessee by

creating and selling a product that Plaintiff’s target consumers would believe came from or was

affiliated with Plaintiff. Hunsaker—formerly one of three members of Plaintiff—knew that

Plaintiff had conducted its business from its Tennessee headquarters since 2015. [See Doc. 48 at

¶¶ 21, 33]. And with Hunsaker knowing that Plaintiff had generated more than $25 million in

transactions since 2014, the conspirators knew that trading off Plaintiff’s reputation and goodwill

would be highly beneficial to Defendants’ efforts. [Doc. 48 at ¶ 41].

       For the conspiracy to succeed, however, they needed to create a company with a name

and a mark and logo that could be easily confused with Plaintiff’s. Accordingly, they created



                                                8

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 8 of 17 PageID #: 540
TATC Publishing, LLC—only one transposed letter away from Plaintiff TTAC Publishing, LLC.

They adopted a mark and logo for TTAC using the same format, font, color and layout as

Plaintiff’s registered mark and logo and specifically marketed a copycat product and expressly

referred to Plaintiff on Defendants’ website. [Doc. 48 at ¶¶ 45-50].

       “In Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984), the Supreme

Court held that a plaintiff can establish personal jurisdiction when it alleges that the defendant

‘expressly aimed’ tortious conduct at the forum in question and the ‘brunt of the harm’ is felt

there.” Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 451 (6th Cir. 2012). In applying the

“Calder-effects” test, “even a single act by [a] defendant directed toward [the relevant forum]

that gives rise to a cause of action can support a finding of minimum contacts sufficient to

exercise personal jurisdiction without offending due process.” Neal v. Janssen, 270 F.3d 328,

331 (6th Cir.2001).      Here, Defendants intentionally and knowingly sought to “caus[e] a

consequence in [Tennessee]” through their intentionally tortious conduct that was directed to

cause harm to Plaintiff in Tennessee. S. Mach., 401 F.2d at 381. Indeed, by seeking to trade off

Plaintiff’s reputation by confusing the public as to the source of their products, Defendants

intended for their actions to inflict damage and affect commerce in Tennessee. And Defendants

succeeded—their activities have caused and are continuing to cause Plaintiff harm in Tennessee.

[Doc. 48 at ¶¶ 52-94].

       Even if it is arguable that Defendants’ actions, which were specifically intended to effect

Plaintiff in Tennessee, do not satisfy the Calder-effects test, Plaintiff alleged that the conspiracy

was based on two former TTAC employees’ insider knowledge of Plaintiff’s business and

marketing strategies and their knowledge that Plaintiff’s mark and logo were key aspects of

Plaintiff’s success.   It was because of this insider knowledge, gained from their long-time



                                                 9

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 9 of 17 PageID #: 541
business relationships with Plaintiff, that the conspiracy was borne and was successful. And

because Defendants carried out their conspiracy through TATC, which markets its products in

the same marketing channels as Plaintiff using the infringing mark and logo, Plaintiff had a

reasonable basis for alleging that Defendants conduct business in the district and state where this

Court sits. By alleging that Defendants conduct business here, Plaintiff has set forth a prima

facie case that Defendants purposefully availed themselves of this Court’s jurisdiction.

       2.      Plaintiff’s Causes of Action Arise From Defendants’ Tortious Conduct
               Specifically Directed at Causing Plaintiff Harm in Tennessee.

       Southern Machine’s second prong requires that the plaintiff's causes of action “arise

from” the defendant's conduct aimed at the forum state. The 6th Circuit has “articulated the

standard for this prong in a number of different ways, such as whether the causes of action were

‘made possible by’ or ‘lie in the wake of” the defendant's contacts or whether the causes of

action are ‘related to’ or ‘connected with’ the defendant's contacts with the forum state.” Air

Prods. and Controls, Inc. v. Safetech Intern., Inc., 503 F.3d 544, 553 (6th Cir. 2007) (citations

omitted). The 6th Circuit has also characterized this standard as a “lenient standard” and has

explained that “the cause of action need not ‘formally’ arise from defendant's contacts.” Id.

(citing Bird v. Parsons, 289 F.3d 865, 875 (6th Cir.2002)).

       Here, there is little doubt that Plaintiff alleges facts sufficient to satisfy the second prong.

Again, the conspiracy giving rise to the infringement was borne out of Hunsaker and Goldman’s

long-time business dealings with Plaintiff.      Without their intimate knowledge of Plaintiff’s

profitability, reputation, and goodwill in the marketplace, they would not have formed a

company so obviously designed to confuse Plaintiff’s current and potential customers.

Additionally, Defendants’ specific intent was to confuse the public in order to misappropriate

Plaintiff’s business and to cause an effect on Plaintiff in Tennessee. Their creation and use of

                                                 10

  Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 10 of 17 PageID #: 542
TATC and its undeniably infringing mark and logo was the vehicle by which they carried out

their conspiracy. Again, Plaintiff specifically alleges that Defendants conducted business in this

state and district and alleges facts showing that Defendants’ actions giving rise to Plaintiff’s

claims were directed at causing harm in Tennessee, which satisfies Plaintiff’s burden to set forth

a prima facie case that jurisdiction is proper. Therefore, the second prong is satisfied.

       3.      Because Defendants Specifically Sought to Cause Harm to Plaintiff in
               Tennessee, Exercising Jurisdiction Over Them is Reasonable.

       The reasonableness prong of the Southern Machine test requires that “the acts of the

defendant or consequences caused by the defendant must have a substantial enough connection

with the forum state to make the exercise of jurisdiction over the defendant reasonable.” S.

Mach., 401 F.2d at 381 (emphasis added). Here, Plaintiff has been directing its operations out of

Tennessee since 2015. Hunsaker knew this, as he was one of three of Plaintiff’s original

members, and he was an integral part of directing those operations. He did not leave the

company until August 1, 2018. Goldman was also an integral part of Plaintiff’s marketing

operations from 2015 to 2018, a key part of which was the development and use of the protected

trademark and logo that Defendants copied.            It is because of Hunsaker’s and Goldman’s

familiarity with Plaintiff’s business operations that Defendants’ conspiracy was successful.

Additionally, Plaintiff has alleged that the individual defendants used TATC to carry out their

conspiracy and that TATC’s infringing actions include conducting business in Tennessee.

       Defendants could have submitted sworn affidavits and requested an evidentiary hearing

to challenge Plaintiff’s allegations. They did not. Instead, Defendants restricted their arguments

to challenging only whether Plaintiff’s Complaint set forth a prima facie case for jurisdiction,

and the factual allegations of the Complaint—taken as true—satisfy Plaintiff’s burden.




                                                 11

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 11 of 17 PageID #: 543
C.      THE COURT SHOULD DENY DEFENDANTS’ MOTIONS BECAUSE VENUE IS
        PROPER.

        Venue is proper in this Court because this action satisfies the requirements of 28 U.S.C.

§ 1391. In federal question cases, venue is proper in:

        (1) A judicial district in which any defendant resides, if all defendants are
        residents of the State in which the district is located;

        (2) A judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of
        the action is situated; or

        (3) If there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court's
        personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). The Defendants are not all residents of Tennessee, but venue is proper

because Plaintiff’s claim arose in the Western District of Tennessee or a substantial part of the

property that is the subject of the action is located in this District.

        Defendants incorrectly argue that Plaintiff has failed to plead that a substantial part of the

events or omissions giving rise to its claims occurred in Tennessee. [Doc. 56 at 9]. Reading the

Complaint as a whole, Plaintiff has clearly satisfied its burden of establishing venue. To begin,

Plaintiff’s claims initially grow out of Hunsaker’s and Goldman’s business relationships with

Plaintiff from 2014 through 2018 and their desire to use that information to trade off of

Plaintiff’s reputation soon after separating from Plaintiff. The conspiracy developed on their

knowledge of the non-public information about Plaintiff’s business.            Further, the Western

District of Tennessee is where Defendants intended for the harm to occur.

        And if that were not enough to establish venue, Plaintiff alleged that Defendants’

infringing business actions through TATC occurred in the Western District of Tennessee. [Doc.

48 at ¶¶ 9-20].     Defendants have neither submitted evidence refuting Plaintiff’s verified



                                                   12

     Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 12 of 17 PageID #: 544
allegations that venue is proper in this Court, nor have they identified a transfer district in which

venue would be proper. Accordingly, Defendants’ Motions should be denied.

D.      FAILURE TO STATE A CLAIM

        Lastly, in their individual Motions, Defendants Goldman, Hays, and Gentempo move the

Court to dismiss Plaintiff’s claims for failure to state a claim. The crux of their argument is that

although Plaintiff pled that they were involved in a civil conspiracy giving rise to Plaintiff’s

claims under the Lanham Act and Tennessee trademark infringement and consumer protection

laws, (1) Plaintiff failed to plead that any specific individual directed, controlled, or was the

moving force behind the infringing activity, [Doc. 66 at 23], and (2) under the intracorporate

conspiracy immunity doctrine Plaintiff has no claim for civil conspiracy because “there can be

no actional conspiracy between officers, directors, employees, and other agents acting on behalf

of a single corporation within the scope of that employment.” [Doc. 66 at 22-23; Doc. 56 at 10-

12].   Neither of these arguments have merit, as they misrepresent what is alleged in the

Complaint.

        1.     TTAC Pled Facts Sufficient to State Claims for Civil Conspiracy Against
               Goldman, Hays, and Gentempo.

        As Plaintiff’s claims are rooted in the civil conspiracy by the individual defendants to

trade off Plaintiff’s reputation and goodwill, Plaintiff begins by showing that it has sufficiently

pled a claim for civil conspiracy. The elements of a claim for civil conspiracy under Tennessee

law are “(1) a common design between two or more persons, (2) to accomplish by concerted

action an unlawful purpose, or a lawful purpose by unlawful means, (3) an overt act in

furtherance of the conspiracy, and (4) resulting injury.” Kincaid v. SouthTrust Bank, 221 S.W.3d

32, 38 (Tenn. Ct. App. 2006). Here, TTAC alleged each of the Defendants, “in a concerted

action conspired to infringe TTAC’s rights” in its registered mark and logo. [Doc. 48 at ¶ 90].


                                                 13

     Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 13 of 17 PageID #: 545
       Specifically, using Hunsaker’s and Goldman’s insider knowledge of Plaintiff’s marketing

strategies and the success that it built through brand recognition, each individual defendant came

together to formulate a plan to trade off Plaintiff’s reputation in the marketplace by creating a

copycat company with an infringing mark and logo designed to confuse Plaintiff’s current and

potential customers as to an affiliation between TTAC and TATC and its products. [Doc. 48 at

¶¶ 13, 14]. In furtherance of the conspiracy, they formed TATC and adopted and used an

infringing logo in violation of the Lanham Act, as amended 15 U.S.C. §§ 1114(1) and 1125(a);

Tennessee Trademark Infringement, Tenn. Code Ann. § 47-25-512; Common Law Tennessee

Unfair Competition; and Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101, et

seq. [See Doc. 48 at ¶¶ 52 – 88]. As a result of the individual Defendants’ actions, Plaintiff has

suffered and will continue to suffer irreparable harm. [Doc. 48 at ¶¶ 59, 65, 72, 79, 84, 85, and

94]. These allegations sufficiently plead a prima facie case establishing Plaintiff’s claim for civil

conspiracy against the individual Defendants.

       2.      The Intracorporate Conspiracy Immunity Doctrine Does Not Shield
               Goldman, Hays, and Gentempo from Liability Such That Plaintiff Fails to
               State Claims Against Them for Actions Taken Through TATC.

       The individual Defendants’ claims that they are shielded by the intracorporate conspiracy

immunity doctrine are without merit. The intracorporate conspiracy immunity doctrine stands

for the proposition that “where each alleged co-conspirator is an agent or employee of the same

corporate entity and is acting on the corporation’s behalf,” each co-conspirator’s identity is

merged into the single identity of the corporation, and there can be no conspiracy without two or

more persons. See Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 703 (Tenn. 2002).

       Here, the doctrine is inapplicable. Importantly, Plaintiff alleges that the conspiracy began

before TATC’s formation and that TATC and its infringing mark and logo were formed in



                                                 14

   Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 14 of 17 PageID #: 546
furtherance of the conspiracy. [Doc. 48 at ¶¶ 11-15]. Indeed, TATC was created specifically so

that the public would confuse TATC Publishing, LLC with TTAC Publishing, LLC. Thus, each

of the individual defendants was acting on his own behalf during the conspiracy and not as an

agent of TATC. 5 Indeed, Plaintiff’s well-pleaded claims against TATC for infringement under

federal and Tennessee law are also well-pleaded claims against the individual defendants

because Plaintiff has sufficiently pled claims for civil conspiracy against them.

       Moreover, Defendants’ argument that they cannot be held liable because they were not

the person directing the wrongful activity of TATC also fails. As co-conspirators, Plaintiff has

alleged that each of the individuals is a “moving, active, and conscious force behind [TATC’s]

infringement,” even if Plaintiff does not currently have evidence to know whether all or only

some of the individuals may have truly been directing the infringement. [See Doc. 56 at 11

(quoting Coty, Inc. v. Cosmopolitan Cosmetics, Inc., 432 F. Supp. 3d 345, 353 (S.D.N.Y. 2020)].

And if only some were truly directing TATC’s infringing activity, the others are not shielded

from liability.   “Upon a finding of conspiracy, each conspirator is liable for the damages

resulting from the wrongful acts of all co-conspirators in carrying out the common scheme.”

Trau-Med, 71 S.W.3d at 703 (Tenn. 2002) (citing Brown v. Birman Managed Care, Inc., 42

S.w.3d 62, 657 (Tenn. 2001)).

       In sum, TTAC has adequately pleaded all elements sufficient to establish a prima facie

case against each individual Defendant to this action for trademark infringement and unfair

competition under the Lanham Act and Tennessee law and for civil conspiracy under Tennessee

5
  As to Defendant Goldman, Plaintiff alleged that he formed DEC Goldman, Inc. specifically to
shield himself from being named as a member of TATC, and the other individual defendants
may have formed similar companies—which can only be verified through discovery. [Doc. 48 at
¶ 16-17]. This allegation is based upon information and belief derived from the Declaration of
Manny Goldman, in which he states that he formed DEC Goldman, Inc. contemporaneously with
TATC’s formation. [See Doc. 47-2 at ¶¶ 16-20].

                                                15

    Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 15 of 17 PageID #: 547
law. Accordingly, Defendants’ Motions to Dismiss for failure to state a claim upon which relief

can be granted should be denied.

                                        CONCLUSION

       For the reasons set forth above, TTAC respectfully requests that the Court deny

Defendants’ Motions to Dismiss in their entirety.

       Respectfully submitted this 23rd day of November, 2020.

                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, P.C.

                                                    /s/L. Clint Crosby
                                                    L. Clint Crosby
                                                    Georgia Bar No. 197877
                                                    Phillip Parham
                                                    Georgia Bar No. 942874
                                                    Ciera N. Locklair
                                                    Georgia Bar No. 887772
                                                    Monarch Plaza, Suite 1500
                                                    3414 Peachtree Road, N.E.
                                                    Atlanta, Georgia 30326
                                                    404-577-6000 / 404-221-6501 fax
                                                    ccrosby@bakerdonelson.com
                                                    pparham@bakerdonelson.com
                                                    clocklair@bakerdonelson.com

                                                    Counsel for TTAC Publishing, LLC
                                                    Admitted Pro Hac Vice

                                                    Anthony F. Schlehuber
                                                    TN Bar No. 37334
                                                    211 Commerce Street, Suite 800
                                                    Nashville, TN 37208
                                                    Telephone: (615) 726- 5600
                                                    Facsimile: (615) 726- 0464
                                                    Aschlehuber@bakerdonelson.com

                                                    Counsel for TTAC Publishing, LLC




                                               16

  Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 16 of 17 PageID #: 548
                               CERTIFICATE OF SERVICE
        This will certify service of a copy of the foregoing PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ MOTIONS TO DISMISS AND MEMORANDUM IN SUPPORT
THEREOF by the CM/ECF online filing system with the U.S. District Court for the Middle
District of Tennessee which will automatically send email notification to the following counsel
of record:

Winston S. Evans                                Robb S. Harvey
Sean C. Wlodarczyk                              Quynh-Anh D. Kibler
EVANS, JONES & REYNOLDS, P.C.                   WALLER LANSDEN DORTCH & DAVIS,
401 Commerce Street, Suite 710                  LLP
Nashville, TN 37219                             511 Union Street, Suite 2700
wevans.ef@ejrlaw.com                            Nashville, TN 37219
swlodarczyk@ejrlaw.com                          robb.harvey@wallerlaw.com
                                                qa.kibler@wallerlaw.com
James E. Magleby (admitted pro hac vice)
Christine T. Greenwood (admitted pro hac        Marc J. Rachman (pro hac vice motion
vice)                                           forthcoming)
Bryant L. Watson (admitted pro hac vice)        DAVIS & GILBERT, LLP
MAGLEBY CATAXINOS & GREENWOOD, PC               1740 Broadway
170 South Main Street, Ste 1100                 New York, New York 10019
Salt Lake City, UT 84101                        mrachman@dglaw.com
magleby@mcg.law
greenwood@mcg.law                               Counsel for Specially-Appearing Defendant
watson@mcg.law                                  Jonathan Hunsaker, Making a Limited
                                                Appearance
Attorneys for Defendants TATC Publishing,
LLC, Jeff Hays, and Patrick Gentempo

Samuel P. Funk
R. Mark Donnell, Jr.
SIMS|FUNK, PLC
3322 West End Avenue, Ste 200
Nashville, TN 37203
sfunk@simsfunk.com
mdonnell@simsfunk.com

Attorneys for Defendant Manny Goldman

       This 23rd day of November, 2020.

                                                   /s/L. Clint Crosby
                                                   L. Clint Crosby
                                                   Georgia Bar No. 197877
                                                   Counsel for TTAC Publishing, LLC
                                                   Admitted Pro Hac Vice

                                              17

  Case 3:20-cv-00696 Document 67 Filed 11/23/20 Page 17 of 17 PageID #: 549
